Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 1 of 34




            EXHIBIT 11
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 2 of 34




                                                              EXHIBIT 11 - Page 001
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 3 of 34




                                                              EXHIBIT 11 - Page 002
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 4 of 34




                                                              EXHIBIT 11 - Page 003
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 5 of 34




                                                              EXHIBIT 11 - Page 004
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 6 of 34




                                                              EXHIBIT 11 - Page 005
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 7 of 34




                                                              EXHIBIT 11 - Page 006
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 8 of 34




                                                              EXHIBIT 11 - Page 007
Case 16-31602   Doc 1357-11     Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                              Exhibit Page 9 of 34




                                                              EXHIBIT 11 - Page 008
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 10 of 34




                                                          EXHIBIT 11 - Page 009
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 11 of 34




                                                          EXHIBIT 11 - Page 010
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 12 of 34




                                                          EXHIBIT 11 - Page 011
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 13 of 34




                                                          EXHIBIT 11 - Page 012
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 14 of 34




                                                          EXHIBIT 11 - Page 013
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 15 of 34




                                                          EXHIBIT 11 - Page 014
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 16 of 34




                                                          EXHIBIT 11 - Page 015
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 17 of 34




                                                          EXHIBIT 11 - Page 016
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 18 of 34




                                                          EXHIBIT 11 - Page 017
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 19 of 34




                                                          EXHIBIT 11 - Page 018
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 20 of 34




                                                          EXHIBIT 11 - Page 019
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 21 of 34




                                                          EXHIBIT 11 - Page 020
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 22 of 34




                                                          EXHIBIT 11 - Page 021
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 23 of 34




                                                          EXHIBIT 11 - Page 022
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 24 of 34




                                                          EXHIBIT 11 - Page 023
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 25 of 34




                                                          EXHIBIT 11 - Page 024
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 26 of 34




                                                          EXHIBIT 11 - Page 025
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 27 of 34




                                                          EXHIBIT 11 - Page 026
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 28 of 34




                                                          EXHIBIT 11 - Page 027
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 29 of 34




                                                          EXHIBIT 11 - Page 028
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 30 of 34




                                                          EXHIBIT 11 - Page 029
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 31 of 34




                                                          EXHIBIT 11 - Page 030
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 32 of 34




                                                          EXHIBIT 11 - Page 031
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 33 of 34




                                                          EXHIBIT 11 - Page 032
Case 16-31602   Doc 1357-11 Filed 11/29/18 Entered 11/29/18 18:09:48   Desc
                           Exhibit Page 34 of 34




                                                          EXHIBIT 11 - Page 033
